FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IMAD FOUAD ZEIN,                                 No. 07-75036

               Petitioner,                       Agency No. A077-302-547

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Imad Fouad Zein, a native and citizen of Lebanon, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Zehatye v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and deny the petition for

review.

      Substantial evidence supports the agency’s finding that Zein failed to

demonstrate that either the threatening phone calls he received from Hezbollah or

the attempted kidnaping of his son were on account of a protected ground. See INS

v. Elias-Zacarias, 502 U.S. 478, 481-82 (1992); Tecun-Florian v. INS, 207 F.3d

1107, 1109 (9th Cir. 2000). The record also does not compel the conclusion that

the harassment Zein experienced by guards at checkpoints amounted to persecution

or demonstrated a clear probability of persecution. See Khourassany v. INS, 208

F.3d 1096, 1100-01 (9th Cir. 2000); Nagoulko v. INS, 333 F.3d 1012, 1016-17 (9th

Cir. 2003). Accordingly, Zein’s withholding of removal claim fails. See 8 U.S.C.

§ 1231(b)(3).

      PETITION FOR REVIEW DENIED.




                                         2                                     07-75036